Case: 11-30668     Document: 00511951729         Page: 1     Date Filed: 08/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2012

                                       No. 11-30668                        Lyle W. Cayce
                                                                                Clerk

JAIVE T. STEWART,
                                                  Plaintiff-Appellant
v.

RSC EQUIPMENT RENTAL, INCORPORATED,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:09-CV-7247


Before WIENER, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jaive Stewart brought this Title VII suit against RSC Equipment Rental,
Incorporated (“RSC”), his former employer, alleging race based improper
discharge. The district court granted RSC’s motion for summary judgment and
dismissed Stewart’s action. On appeal, Stewart seeks reinstatement of his
retaliatory discharge claim. We AFFIRM.
                                     BACKGROUND
        Stewart was hired by RSC as an Inside Sales Representative. He worked
briefly at the company’s branch in LaPlace, Louisiana, then was transferred to


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined this opinion should not be
published and is not precedent except under the circumstances set forth in 5TH CIR. R. 47.5.4.
   Case: 11-30668   Document: 00511951729     Page: 2   Date Filed: 08/09/2012




                                 No. 11-30668

another of RSC’s branches located on the site of a plant operated by Shell Motiva
in nearby Norco. He commenced work at RSC in May 2006 and was terminated
on February 28, 2007. While at RSC, he was employed as a “counter-man” to
take and process orders for industrial equipment rentals. On July 6, July 17,
and September 29, 2006, RSC issued Stewart written Performance Improvement
Notices (“PINs”) concerning his work and behavior.
      Stewart, an African-American, claims that RSC fired him in retaliation for
his complaints about racial discrimination by co-workers and a supervisor. RSC
counters that it ended Stewart’s employment on the basis of a written policy
which provides that termination may occur if “[d]uring any 12-month period, [an
employee] receive[s] a combination of three written warning notices for violating
any rule(s).”
      After his termination by RSC, Stewart filed a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”). The EEOC
notified him on August 3, 2009 that it was unable to conclude that any statutory
violation had occurred, but that he had the right to file a lawsuit. On November
10, 2009, Stewart brought suit under Title VII in the United States District
Court for the Eastern District of Louisiana. On June 17, 2011, the district court
granted RSC’s summary judgment motion to dismiss Stewart’s suit, and he
appealed.
                                 DISCUSSION
      In the absence of a genuine issue of material fact, summary judgment is
appropriate. Fed. R. Civ. P. 56(a). Our review of a summary judgment is de
novo, applying the same standard as the district court. Lifecare Hosps., Inc. v.
Health Plus, Inc., 418 F.3d 436, 439 (5th Cir. 2005). “Even if we do not agree


                                       2
   Case: 11-30668   Document: 00511951729      Page: 3   Date Filed: 08/09/2012




                                  No. 11-30668

with the reasons given by the district court to support summary judgment, we
may affirm . . . on any grounds supported by the record.” Id.
      Title VII forbids employment discrimination on the basis of “race, color,
religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a). It contains a specific
anti-retaliation provision, the purpose of which is to ensure that workers are not
dissuaded “from making or supporting a charge of discrimination.” Burlington
N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006); 42 U.S.C. § 2000e-3(a).
      To make a prima facie case of retaliation, an employee must establish that
(1) he participated in an activity protected by Title VII, (2) his employer took
an adverse employment action, and (3) there was a causal link between his
protected activity and his employer’s adverse action. Stewart v. Miss. Transp.
Comm’n, 586 F.3d 321, 331 (5th Cir. 2009).          Evidence that the adverse
employment action “was based in part on knowledge of the employee’s protected
activity” will satisfy the causal link element. Medina v. Ramsey Steel Co., 238
F.3d 674, 684 (5th Cir. 2001) (quotation marks and citation omitted).
      If the employee meets this burden, his employer must proffer “a
legitimate, non-discriminatory reason for the employment action.” Byers v.
Dallas Morning News, Inc., 209 F.3d 419, 425 (5th Cir. 2000). Then, if the
employer provides such a reason, the burden shifts back to the employee to
establish the existence of a triable issue of fact that the employer’s reason is
pretextual. Medina, 238 F.3d at 685. Although analytically almost “identical to
the ‘causal link’ step in the prima facie case, the burden here is more stringent.
The plaintiff must reveal a conflict in substantial evidence on the ultimate issue
of retaliation in order to withstand a motion for summary judgment.” Id.
(quotation marks and citation omitted).


                                        3
   Case: 11-30668       Document: 00511951729          Page: 4     Date Filed: 08/09/2012




                                       No. 11-30668

       Stewart identifies several acts on his part that he claims were protected
activities under Title VII’s “opposition clause,” which makes it illegal “for an
employer to discriminate against any employee[] . . . because he has opposed any
practice made [] unlawful.” 42 U.S.C. § 2000e-3(a); Crawford v. Metro. Gov’t. of
Nashville & Davidson Cnty., Tenn., 555 U.S. 271, 276 (2009).1
       One of Stewart’s retaliation claims arises from an unpleasant exchange
with his supervisor, Daphne Leger. Stewart alleges that after that exchange,
Leger observed him walking “toward the bathroom with his note pad in his
hand.” Later that day, Leger reprimanded Stewart for the way he had handled
the unavailability of equipment. Stewart claims that “[w]hen she saw him take
out his notebook for the second time,” Leger complained about “his attitude” and
said she would report him to General Manager William Shifter. These note-
taking events allegedly occurred on February 26, 2007 – two days before his
firing.
       Stewart also claims that he engaged in protected conduct by softly singing
these lyrics from a gospel song: “This old building keeps on leaning. I got to find
me a better home.” Stewart says that Leger “presumably heard this verse” after
his work rotation was announced.
       We conclude that neither Stewart’s note-taking nor his song-singing were
activities protected by Title VII. The song is indistinguishable from non-race
based grumbling by an employee. The note-taking had no racial element, and
no reasonable employer would have understood it to be an expression of


       1
         Not at issue in this case is another kind of employer conduct that is protected by the
“participation clause,” viz., retaliation against an employee who has “made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding, or hearing.”
Crawford, 555 U.S. at 274.

                                               4
  Case: 11-30668    Document: 00511951729    Page: 5   Date Filed: 08/09/2012




                                No. 11-30668

opposition to unlawful discrimination at work. See Crawford, 555 U.S. at 276.
Thus, because Stewart cannot meet the first element of the prima facie case,
summary judgment as to these allegations was proper. Medina, 238 F.3d at 684.
      The more significant events occurred about six months earlier. Stewart
claims that he twice complained to Leger about racial discrimination. The first
time, in late June 2006, Stewart reported that Leger treated him less favorably
than another Inside Sales Representative, a white employee named Chad
Cheramie. Stewart also claims to have informed Leger that a white delivery
driver for RSC, Brad Gomez, displayed “vulgarity and uncooperativeness” when
Stewart gave him rental contracts. Stewart contrasts this with the way Gomez
supposedly interacted with Cheramie. Stewart says that, at about the same
time, he complained about receiving fewer training opportunities than Cheramie
and having received comparatively greater disciplinary scrutiny. Stewart says
that he asked Leger:
      Why is it that when Brad or Chad does something wrong they are
      never named, but when I do something wrong you tell me about [it]
      in front of customers and employees? And let me guess, it has
      nothing to do with the fact that Chad and Brad are white and I’m
      black.


      Then, a few weeks later, Stewart complained to Leger that a co-worker’s
spitting into his lunch and certain computer problems were instances of
discrimination. He asserts that he informed Leger of his plan to take these
grievances to her superiors, Shifter and District Manager Mack Picard.
      In his opposition to summary judgment, Stewart described the racial
nature of these incidents by stating that he did not have the “complexion for
protection,” and that “one set of rules” applied to Gomez and Cheramie, and

                                      5
   Case: 11-30668   Document: 00511951729     Page: 6   Date Filed: 08/09/2012




                                 No. 11-30668

another to him. Although Stewart should have followed this court’s guidance by
making these arguments more specific and noting relevant portions of the record
in his brief, CQ, Inc. v. TXU Mining Co., 565 F.3d 268, 274 n.3 (5th Cir. 2009),
waiver occurs only when “the nonmovant fails even to refer to it in the response
to the motion for summary judgment.” Malacara v. Garber, 353 F.3d 393, 405
(5th Cir. 2003). As Stewart’s filings were not that deficient, we conclude that
all arguments briefed by Stewart on appeal are properly before us.
      Because the word “oppose” in Title VII is undefined, it is proper to use a
dictionary definition, such as “to resist or antagonize; to contend against; to
confront; resist; [or] withstand.”   Crawford, 555 U.S. at 276.       Stewart’s
comments to Leger in June suffice as opposition to racial discrimination. They
were sarcastic but were clearly claims of racial discrimination. We must,
therefore, disagree with the district court’s conclusion that these were not
protected activities. We also reject RSC’s suggestion that these complaints by
Stewart did not reference conduct that could “plausibly be considered
discriminatory.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 349 (5th
Cir. 2007).
      Nonetheless, summary judgment was proper as to Stewart’s claim of
protected conduct because he presented no evidence of a “causal link” between
his termination in February and the events of the previous June and July.
Stewart, 586 F.3d at 331. We have recognized three indica of causation in the
context of employment retaliation: (1) the absence of any reference to the
conduct at issue in the employee’s disciplinary record, (2) deviation from the
employer’s customary “policy and procedures in terminating the employee,” and
(3) temporal proximity between the termination and protected conduct. Nowlin


                                       6
   Case: 11-30668     Document: 00511951729      Page: 7     Date Filed: 08/09/2012




                                    No. 11-30668

v. Resolution Trust Corp., 33 F.3d 498, 508 (5th Cir. 1994). All three indicia
weigh against Stewart.
      First, Stewart’s employment record does refer to instances of
insubordination, unprofessional conduct, and a lack of diligence in the
performance of his duties. RSC gave him three PINs: one for an altercation
with a client company; another for failure to verify the availability of equipment
before drawing-up rental contracts; and a third for neglecting to reserve rentals,
resulting in missed deliveries.
      Second, after the February 26 note-taking incident, Leger reported
Stewart to Shifter. That complaint was forwarded up the chain of authority to
Picard and ultimately to RSC’s Regional Human Resources Manager. The report
contained     a   synopsis   of   Stewart’s   three   PINs    and    a   termination
recommendation. Stewart has not claimed that this process deviated from RSC’s
typical protocol.    Thus, the second indicia of causation –– deviation from
employer policy –– is not present.
      Finally, the prima facie causal link might be established if the employer’s
Title VII-proscribed activity and the termination of the employee are “very close”
in time. Wasburn v. Harvey, 504 F.3d 505, 511 (5th Cir. 2007) (quotation marks
and citation omitted). First, the events of February 26 were temporally close to
Stewart’s firing on February 28, but those events did not involve protected
activity. Conversely, in the absence of any other record evidence of retaliation,
the period of seven months between Stewart’s protected activities in June and
July of the previous year and his firing in February is too long to serve as indicia
of causal nexus. See Raggs v. Miss. Power & Light Co., 278 F.3d 463, 471 (5th
Cir. 2002).


                                         7
  Case: 11-30668    Document: 00511951729     Page: 8   Date Filed: 08/09/2012




                                 No. 11-30668

                                CONCLUSION
      “Employers are sometimes forced to remove employees who are performing
poorly, engaging in improper work conduct, or severely disrupting the
workplace.” Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir.
2007). Stewart did not present evidence that would allow his race-based claims
of retaliatory termination to survive summary judgment.
      AFFIRMED.




                                       8